SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT, dated as of December 31, 2007, between GLOBETECH
ENVIRONMENTAL, INC., a corporation organized and existing under the laws of the
State of Nevada (“Company”), and Sridhar Ramachandran (“Investor”);

W I T N E S S E T H:

WHEREAS, Investor is a shareholder of the Company and has, on an unsolicited
basis, advised the Company of his desire to invest additional funds in the
Company on the terms set forth herein; and

WHEREAS, the Company is willing and able to issue shares of common stock and
warrants to Investor on the terms described herein.

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants, and agreements set forth herein, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto
hereby covenant and agree as follows:

SECTION 1. Purchase and Sale of Shares and Warrants. On the Closing Date and at
the Closing, the Company shall sell, issue, and deliver to Investor or its
assigns, free and clear of all encumbrances, and Investor shall purchase, (a)
such number of shares of its common stock, $0.001 par value (the “Shares”), as
shall be determined by dividing $30,000 (the “Purchase Price”) by the average
closing price of the Company’s common stock over the five trading days
immediately preceding the Closing Date (the “Closing Price”), and (b) a warrant
(the “Warrant”), substantially in the form attached hereto as Exhibit A, to
purchase one share of the Company’s common stock for each share issuable to
Investor pursuant to Section 1(a), the principal terms of the Warrant being as
follows: (y) term of exercise of 2 years, and (z) exercise price equal to 200%
of the Closing Price.

SECTION 2. Closing Deliveries. At the Closing: (a) the Company shall deliver, or
cause to be delivered, to Investor certificates evidencing ownership of the
Shares and the Warrant; and (b) Investor shall deliver to the Company the
Purchase Price.

SECTION 3. Representations and Warranties of the Company. As an inducement to
Investor to enter into this Agreement, the Company hereby represents and
warrants to Investor as provided below:

(a)       Organization and Authority. The Company and each subsidiary is a
corporation or other entity duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation or organization,
and has all necessary power and authority: (i) to own and operate its properties
and assets and to carry on its business as now conducted and presently proposed
to be conducted; (ii) to issue and sell the Shares and Warrant; and (iii) to
enter into this Agreement, to carry out its obligations hereunder, and to
consummate the transactions contemplated hereby. The Company and each subsidiary
is duly licensed or qualified to do business and is in good standing in each
jurisdiction in which the properties owned or leased by it or the operation of
its business makes such licensing or qualification necessary, appropriate, or
desirable, except for those jurisdictions in which failure to be so licensed or
qualified would not have a material adverse effect.

(b)          Authorization, Execution and Delivery. The execution and delivery
of this Agreement by the Company, the performance by the Company of its
obligations hereunder and thereunder, and the consummation by the Company of the
transactions contemplated hereby and thereby will have been duly authorized and
approved by all requisite action on the part of the Company. This Agreement has
been duly executed and delivered by the Company and (assuming due authorization,
execution and delivery by Investor) this Agreement constitutes a legal, valid,
and binding obligation of the Company enforceable against the Company in
accordance with its terms.

(c)           Capital Stock. Upon consummation of the transactions contemplated
hereby and registration of the Shares in the name of Investor in the stock
records of the Company, the Shares will be duly authorized, validly issued,
fully paid and nonassessable, and free and clear of all encumbrances.

(d)          No Conflict. The execution, delivery, and performance of this
Agreement by the Company does not and will not: (i) violate, conflict with, or
result in the breach of any provision of the

 

Share Purchase Agreement (2006_12)



articles of incorporation or by-laws (or similar organizational documents) of
the Company or any subsidiary; (ii) conflict with or violate (or cause an event
or condition which could reasonably be expected to result in a material adverse
effect as a result of) any law or governmental order applicable to the Company
or any subsidiary or any of their respective assets, properties, or businesses;
or (iii) conflict with, result in any breach of, constitute a default (or event
which with the giving of notice or lapse of time or both would become a default)
under, require any consent under, or give to others any rights of termination,
amendment, acceleration, suspension, revocation or cancellation of, or result in
the creation of any encumbrance on any of the Shares or the Warrant, or on any
of the assets or properties of the Company or any subsidiary pursuant to, any
contract to which the Company or any subsidiary is a party or by which any of
such assets or properties is bound or affected.

(e)           Consents and Approvals. The execution, delivery, and performance
of this Agreement by the Company does not and will not require any consent,
approval, authorization, or other order of, action by, filing with, or
notification to, any governmental authority or any other person; except for the
filing of notices of sale in accordance with applicable state securities laws.

(f)           Private Offering. Assuming the accuracy of Investor’s
representations in Section 4, the offer, issuance, and sale of the Shares and
the Warrant is and will be exempt from the registration and prospectus delivery
requirements of the Securities Act of 1933 (the “Securities Act”), and have been
registered or qualified, or are exempt from registration and qualification,
under the registration, permit, or qualification requirements of all applicable
state securities laws.

(g)          Brokers. No broker, finder, or investment banker is entitled to any
brokerage, finder’s, or other fee or commission in connection with the
transactions contemplated hereby based upon any contract made by or on behalf of
the Company.

SECTION 4. Representations and Warranties of Investor. As an inducement to the
Company to enter into this Agreement, except as set forth in a writing delivered
by Investor prior to the date hereof, Investor hereby represents and warrants to
the Company as follows:

(a)           Authorization, Execution and Delivery. The execution and delivery
of this Agreement by Investor, the performance by Investor of its obligations
hereunder and thereunder, and the consummation by Investor of the transactions
contemplated hereby and thereby have been duly authorized and approved by all
requisite action on the part of Investor. This Agreement has been duly executed
and delivered by Investor, and (assuming due authorization, execution, and
delivery by the Company and each other party thereto) this Agreement constitutes
a legal, valid, and binding obligation of Investor enforceable against Investor
in accordance with its terms.

(b)          No Conflict. The execution, delivery, and performance of this
Agreement does not and will not: (i) conflict with or violate any law or
governmental order applicable to Investor; or (ii) conflict with, result in any
breach of, constitute a default (or event which with the giving of notice or
lapse of time or both would become a default) under, require any consent under,
or give to others any rights of termination, amendment, acceleration,
suspension, revocation or cancellation of, or result in the creation of any
encumbrance on any of the assets or properties of Investor pursuant to, any
contract to which Investor is a party or by which any of such assets or
properties is bound or affected.

(c)           Governmental Consents and Approvals. The execution, delivery, and
performance of this Agreement by Investor does not and will not require any
consent, approval, authorization, or other order of, action by, filing with, or
notification to, any governmental authority.

 

(d)

Investment Purpose, Knowledge and Experience. Investor:

(i)           is acquiring the Shares and the Warrant for the Investor’s own
account, for investment and not with a view to, or for resale in connection
with, any distribution or public offering thereof within the meaning of the
Securities Act of 1933, as amended (the “Act”) and applicable state securities
laws.

(1)       

(ii)          understands that (A) the Shares and the Warrant (1) have not been
registered under the Act or any state securities laws, (2) will be issued in
reliance upon an

 

2

 

Share Purchase Agreement (2006_12)



exemption from the registration and prospectus delivery requirements of the Act
pursuant to Section 4(2) and/or Regulation D thereof, (3) will be issued in
reliance upon exemptions from the registration and prospectus delivery
requirements of state securities laws which relate to private offerings and (4)
must be held by the Investor indefinitely, and (B) the Investor must therefore
bear the economic risk of such investment indefinitely unless a subsequent
disposition thereof is registered under the Act and applicable state securities
laws or is exempt therefrom. The Investor further understands that such
exemptions depend upon, among other things, the bona fide nature of the
investment intent of the Investor expressed herein. Pursuant to the foregoing,
the Investor acknowledges that the certificate representing the Shares acquired
by the Investor, including the shares issued upon exercise of the Warrant, shall
bear a restrictive legend substantially as follows:

“The securities represented by this certificate are subject to restrictions on
transfer under the Securities Act of 1933, as amended, and state securities
laws, and may not be offered for sale, sold, assigned, transferred, pledged or
otherwise disposed of unless (i) registered under the applicable securities laws
or (ii) an opinion of counsel, which opinion and counsel are both reasonably
satisfactory to the Company, has been delivered to the Company and such opinion
states that the securities may be transferred without such registration.”

(iii)         acknowledges that the Company is not under an obligation to
register the Shares, or the shares issuable on exercise of the Warrant, under
the Act or the securities laws of any state. In addition, the Investor
acknowledges that the Investor has been advised that:

IN MAKING AN INVESTMENT DECISION THE INVESTOR MUST RELY ON HIS, HER OR ITS OWN
EXAMINATION OF THE COMPANY AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS
AND RISKS INVOLVED. THE SHARES HAVE NOT BEEN APPROVED, DISAPPROVED OR
RECOMMENDED BY THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES
COMMISSION NOR HAS THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE
SECURITIES COMMISSION PASSED UPON THE ACCURACY OR ADEQUACY OF ANY REPRESENTATION
BY THE COMPANY. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.

 

3

 

Share Purchase Agreement (2006_12)



 

 

THE SHARES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT
BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT, AND APPLICABLE STATE
SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. THE INVESTOR
IS AWARE THAT HE MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT
FOR AN INDEFINITE PERIOD OF TIME. THE SHARES CANNOT READILY BE LIQUIDATED IN
CASE OF EMERGENCY, NOR CAN THE SHARES BE PLEDGED TO SECURE BORROWED FUNDS.

(iv)         has knowledge, skill and experience in financial, business and
investment matters relating to an investment of this type and is capable of
evaluating the merits and risks of such investment and protecting the Investor’s
interest in connection with the acquisition of the Shares. The Investor
understands that the acquisition of the Shares and the Warrant is a speculative
investment and involves substantial risks and that the Investor could lose his
entire investment in the Shares and the Warrant. To the extent deemed necessary
by the Investor, the Investor has retained, at his own expense, and relied upon,
appropriate professional advice regarding the investment, tax and legal merits
and consequences of purchasing and owning the Shares and the Warrant. The
Investor has the ability to bear the economic risks of the investment in the
Company, including a complete loss of the investment, and the Investor has no
need for liquidity in such investment.

(v)          has been furnished by the Company all information (or provided
access to all information) regarding the business and financial condition of the
Company, its expected plans for future business activities, the attributes of
the Shares and the Warrant and the merits and risks of an investment in the
Shares and the Warrant which the Investor has requested or otherwise needs to
evaluate the investment in the Shares and the Warrant.

(vi)         in making the proposed investment decision, the Investor is relying
solely on investigations made by the Investor and the Investor’s
representatives. The Investor solicited the purchase and sale of the Shares and
the Warrant and no solicitation in that regard was made by the Company. The
Investor was able to ask questions of and receive answers from the management of
the Company concerning the terms and conditions of the proposed transaction and
at no time was the Investor presented with or solicited by or through any
leaflet, public promotional meeting, television advertisement or any other form
of general or public advertising or solicitation.

(vii)        acknowledges and is aware that there has never been any
representation, guarantee or warranty made by the Company or any officer,
director, employee or agent or representative of the Company, expressly or by
implication, as to (A) the approximate or exact length of time that the Investor
will be required to remain an owner of the Shares and the Warrant; (B) the
percentage of profit and/or amount of or type of consideration, profit or loss
to be realized, if any, as a result of this investment; or (C) that the limited
past performance (if any) or experience on the part of the Company, or any
future expectations will in any way indicate the predictable results of the
ownership of Shares and the Warrant or of the overall financial performance of
the Company.

(viii)       agrees to furnish the Company such other information as the Company
may reasonably request in order to verify the accuracy of the information
contained herein and agrees to notify the Company immediately of any material
change in the information provided herein that occurs prior to the Company’s
acceptance of this Agreement.

(ix)         represents and warrants that he is an “Accredited Investor” within
the meaning of Regulation D, as promulgated by the Securities and Exchange
Commission.

 

(x)

is a resident of the State of California.

The foregoing representations and warranties and undertakings are made by the
Investor with the intent that they be relied upon in determining the Investor’s
suitability as an investor and the Investor hereby agrees that such
representations and warranties shall survive the Investor’s purchase of the
Shares and the Warrant.

SECTION 5. Closing. Closing (the “Closing”) of the transactions contemplated
herein shall be held at the offices of the Company at 10:00 a.m. local time on
or before December 1, 2007 (the “Closing Date”), or at such

 

4

 

Share Purchase Agreement (2006_12)



 

 

other time and place as the parties hereto may mutually agree. Closing Price is
$.04 per share for purposes of this agreement.

SECTION 6. Conditions to Closing.

(a)           The obligations of the Company to consummate the transactions
contemplated hereby shall be subject to the fulfillment, at or prior to the
Closing, of each of the following conditions:

(i)           Representations, Warranties and Covenants. The representations and
warranties of Investor contained herein shall have been true and complete when
made and shall be true and complete in all material respects as of the Closing
Date, with the same force and effect as if made as of such date, other than such
representations and warranties as are made as of another date, which shall
remain true and complete in all material respects as of such other date; and the
covenants and agreements contained herein to be performed or observed by
Investor at or prior to the Closing shall have been performed or observed in all
material respects.

(ii)          No Actions; Laws. No action shall have been commenced or
threatened by or before any governmental authority against the Company or
Investor, and no law shall have been enacted, issued, promulgated, enforced, or
entered, that could reasonably be expected to restrain, prohibit, invalidate,
render impossible or unlawful, or otherwise materially and adversely affect the
transactions contemplated hereby; provided, however, that the provisions of this
paragraph shall not apply if the Company shall have solicited or encouraged,
directly or indirectly, any such action or law.

(b)          The obligations of Investor to consummate the transactions
contemplated hereby shall be subject to the fulfillment, at or prior to the
Closing, of each of the following conditions:

(i)           Representations, Warranties and Covenants. The representations and
warranties of the Company contained herein shall have been true and complete
when made and shall be true and complete in all material respects as of the
Closing Date, with the same force and effect as if made as of such date, other
than such representations and warranties as are made as of another date, which
shall remain true and complete in all material respects as of such other date;
and the covenants and agreements contained herein to be performed or observed by
the Company at or prior to the Closing shall have been performed or observed in
all material respects.

(ii)          No Actions; Laws. No action shall have been commenced or
threatened by or before any governmental authority against the Company or
Investor, and no law shall have been enacted, issued, promulgated, enforced, or
entered, that could reasonably be expected: (A) to restrain, prohibit,
invalidate, render impossible or unlawful, or otherwise materially and adversely
affect the transactions contemplated hereby; or (B) to result in a material
adverse effect; provided, however, that the provisions of this paragraph shall
not apply if Investor shall have solicited or encouraged, directly or
indirectly, any such action or law.

SECTION 7. Termination. This Agreement may be terminated by written notice of
termination at any time prior to the Closing:

(a)           by Investor if: (i) any event or condition occurs that results in,
or could reasonably be expected to result in, a material adverse effect; (1) any
representation or warranty of the Company contained herein was not true and
complete in all material respects when made; (iii) the Company does not comply
in all material respects with each covenant or agreement contained herein to be
performed or observed by it; or (iv) the Company makes a general assignment for
the benefit of creditors, or any proceeding is instituted by or against the
Company seeking to adjudicate it a bankrupt or insolvent, or seeking the
liquidation, winding up, or reorganization, arrangement, adjustment, protection,
relief, or composition of its debts under any law relating to bankruptcy,
insolvency, or reorganization;

(b)          by the Company if: (i) any representation or warranty of Investor
contained herein was not true and complete in all material respects when made;
or (ii) Investor does not comply in all material respects with each covenant or
agreement contained herein to be performed or observed by it;

(c)           by Investor or the Company if any governmental authority issues
any order, decree, or ruling or takes any other action restraining, enjoining,
or otherwise prohibiting the transactions contemplated hereby and such order,
decree, ruling, or other action becomes final and nonappealable; or

 

5

 

Share Purchase Agreement (2006_12)



 

 

 

(d)

by the mutual written consent of Investor and the Company.

SECTION 8. Miscellaneous.

(a)           Further Action. The Company shall, promptly after any request
therefor by Investor and at the Company’s sole cost and expense, take or cause
to be taken all actions, do or cause to be done all things, and execute and
deliver or cause to be executed and delivered all documents, instruments,
certificates, further assurances, or other papers, which Investor may reasonably
deem necessary, appropriate, or desirable in connection with this Agreement and
the consummation of the transactions contemplated hereby.

(b)          Expenses. Except as otherwise provided herein each party hereto
shall pay its own costs and expenses, including, without limitation, all fees
and disbursements of counsel, incurred by or on behalf of such party in
connection with this Agreement and the consummation of the transactions
contemplated hereby; provided, however, that, if a final and binding judgment is
obtained by any party to this Agreement against any other party to this
Agreement in any action, such judgment debtor shall pay all out-of-pocket costs
and expenses (including, without limitation, reasonable fees and disbursements
of counsel, accountants, experts, and consultants) incurred by such judgment
creditor in connection with or resulting from such action.

(c)           Notices. Any notice, request, claim, demand, or other
communication given or made hereunder by any party hereto shall be in writing
and shall be given or made by delivery in person, or by reputable overnight
business courier service, telecopy, or registered or certified mail (postage
prepaid, return receipt requested) to the addressee at its address or telecopier
number set forth on the signature page hereto (or to such other address or
telecopier number as such party may hereafter specify for such purpose by notice
given in accordance with this paragraph). Any notice, request, claim, demand, or
other communication given or made hereunder by telecopy shall be followed
promptly by a confirmation copy sent by reputable overnight business courier
service. Any notice, demand, request, or other communication hereunder shall be
effective upon the earliest of: (i) the receipt thereof by the addressee; (ii)
the deposit thereof in the mails of the United States of America; provided,
however, that the time period in which any response to any such notice, demand,
request, or other communication is required to be given shall commence from the
date of receipt thereof by the addressee as evidenced by the return receipt with
respect thereto; (iii) the rejection or other refusal of delivery thereof by the
addressee or any agent of the addressee; or (iv) the failure of delivery thereof
as a result of the addressee’s failure to properly give notice hereunder of any
change of its address or telecopier number.

(d)          Assignment. Except as otherwise provided herein, no party hereto
shall assign its rights or delegate its obligations hereunder by operation of
law or otherwise without each other party’s express written consent (which
consent may be granted or withheld in such party’s sole and absolute
discretion); provided that Investor may assign in whole or in part its rights
hereunder to any affiliate thereof without the consent of the Company.

(e)           Amendment; Waiver. No amendment or restatement hereof or
supplement or other modification hereto shall be valid or effective unless such
amendment, restatement, supplement, or other modification is in writing,
expressly refers hereto, and is signed by each party hereto. No consent to, or
waiver, discharge, or release of, any term or provision or breach hereof shall
be valid or effective unless such consent, waiver, discharge, or release is in
writing, expressly refers hereto, and is signed by the party to be bound
thereby, and no such consent, waiver, discharge, or release shall constitute a
consent, waiver, discharge, or release of any other term or provision hereof or
any subsequent breach hereof, whether or not similar in nature, or a subsequent
consent, waiver, discharge, or release of the same term, provision, or breach
hereof. No failure to exercise or delay in exercising any right, power, or
remedy hereunder by either party hereto, including any failure to insist in any
instance upon strict, complete, or timely performance or observance by the other
party hereto of any term or provision hereof or obligation hereunder, shall
constitute a consent, waiver, discharge, or release of any such right, power, or
remedy, and no single or partial exercise of any right, power, or remedy by
either party hereto shall preclude any other or further exercise of any such
right, power, or remedy.

(f)           Entire Agreement. This Agreement, including all annexes,
appendices, exhibits, and schedules hereto, constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all prior or contemporaneous negotiations, covenants, agreements,
representations, warranties, undertakings, and understandings, written or oral,
and courses of conduct and dealing between the parties hereto, with respect to
the subject matter hereof.

(g)          Severability. If any term or other provision hereof is determined
by any court of competent jurisdiction to be invalid, illegal, or unenforceable
in whole or in part by reason of any applicable law or

 

6

 

Share Purchase Agreement (2006_12)



 

 

public policy, and such determination becomes final and nonappealable, such term
or other provision shall remain in full force and effect to the fullest extent
permitted by law, and all other terms and provisions hereof shall remain in full
force and effect in their entirety.

(h)          Successors and Assigns; No Third-Party Beneficiaries. This
Agreement shall be binding upon and inure solely to the benefit of the parties
hereto and their respective successors and permitted assigns, and nothing
herein, whether express or implied, is intended to or shall confer upon any
other person any legal or equitable right, power, or remedy of any kind, nature,
or description whatsoever under or by reason hereof; provided, however, that the
terms and provisions hereof relating to indemnification of any indemnitee not
party hereto shall inure to the benefit of such indemnitee.

 

(i)

Remedies.

(i)           All rights, powers, and remedies hereunder of each party hereto
shall, to the fullest extent permitted by law, be cumulative and not
alternative, and in addition to all other rights, powers, and remedies of such
party, whether specifically granted hereunder or otherwise existing under any
law, and may be exercised from time to time and as often and in such order as
such party may deem necessary, appropriate, or desirable, and the exercise or
the beginning of the exercise of any right, power, or remedy shall not be
construed to be a waiver of the right to exercise at the same time or thereafter
any other right, power, or remedy.

(ii)          The Company hereby acknowledges that irreparable damage would
occur, and Investor’s remedies at law would be inadequate, if any term or
provision hereof was not performed or observed strictly in accordance herewith,
and hereby unconditionally and irrevocably waives any defense that may be
available to it that Investor’s remedies at law are adequate or that its
injuries are not irreparable. Investor may, without posting any bond or other
security and in addition to any remedy available to it at law, obtain equitable
relief in the form of specific performance, temporary restraining order,
temporary or permanent injunction, or any other equitable remedy that may then
be available to it.

(j)           Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Nevada.

(k)          Waiver of Jury Trial. Each party hereto hereby unconditionally and
irrevocably waives all right to trial by jury in any action, suit, or proceeding
(whether based on contract, tort, or otherwise) based upon, resulting from,
arising out of, or relating to this Agreement or any transaction or agreement
contemplated hereby.

(l)           Jurisdiction; Service of Process. Each party hereto hereby
unconditionally and irrevocably submits, for itself and its property, to the
exclusive jurisdiction of any court of the State of Nevada and any federal court
of the United States of America, in either case, sitting in the City of Las
Vegas, and any appellate court therefrom (the “Designated Courts”) with respect
to any legal actions arising under this Agreement or the transaction
contemplated hereby (the “Designated Actions”). All claims with respect to any
Designated Action shall be heard and determined in a Designated Court. No party
hereto shall commence any Designated Action except in a Designated Court. No
party hereto shall, and each party hereto hereby waives any right it may have
to: (i) plead or make any objection to the venue of any Designated Court; (ii)
plead or make any claim that any Designated Action brought in any Designated
Court has been brought in an improper or otherwise inconvenient forum; (iii)
plead or make any claim that any Designated Court lacks personal jurisdiction
over it; or (iv) seek any punitive damages in any Designated Action. Any final
governmental order in any Designated Action shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. The summons and complaint or any other process in any
Designated Action may be served by mailing to any of the addresses set forth
herein or by hand delivery to an individual of suitable age and discretion at
any such address, and any such service shall be deemed to be complete on the
date such process is so mailed or delivered and to have the same force and
effect as personal service within the State of Nevada.

(m)         Headings. The descriptive headings contained herein are for
convenience of reference only and shall not affect in any way the meaning,
construction, or interpretation of any term or provision hereof.

(n)          Exhibits. Each annex, appendix, exhibit, and schedule hereto is
hereby incorporated herein by reference in its entirety.

(o)          Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original, and

 

7

 

Share Purchase Agreement (2006_12)



 

 

all of which taken together shall constitute one and the same agreement with the
same effect as if such signatures were upon the same instrument.

(p)          Delivery Via Telecopier. Delivery of an executed counterpart hereof
via telecopier shall be as effective as delivery of a manually executed
counterpart hereof.

IN WITNESS WHEREOF, each party hereto has executed and delivered this Agreement
as of the date first written above.

GLOBETECH ENVIRONMENTAL, INC.

(the “Company”)

 

By:

Name:

Title:

 

 

 

By:

______________________

(the “Investor”)

 

ADDRESSES FOR NOTICES

If to the Company:

Globetech Environmental, Inc.

20333 S.H. 249, Suite 600

Houston, Texas 77070

Attn: Michael Sanders

Telephone: (832)-446-2599

Telecopier: (832)-446-2424

 

If to Investor:

12560 Neon Way

Granada Hills

California, CA 91344

Telephone: (818) –366-2292

Telecopier: (___) ______________

 

 

8

 

Share Purchase Agreement (2006_12)

 

 